--------------------------------------------------------------------------------

Exhibit 10.1

 
BOARD REPRESENTATION AND STANDSTILL AGREEMENT
 
THIS BOARD REPRESENTATION AND STANDSTILL AGREEMENT (this “Agreement”), dated as
of July 23, 2012, is entered into by and between (i) Concurrent Computer
Corporation, a Delaware corporation (the “Company”), on the one hand, and (ii)
Singer Children’s Management Trust, a New Jersey trust, Trust A-4, a Delaware
trust, and Milfam II L.P., a Georgia limited partnership (together, the
“Investors”), Karen Singer and Lloyd I. Miller, III, in their individual
capacities (the “Investor Affiliates,” and together with the Investors, the
Investor Affiliates, and the Affiliates and Associates of each of the foregoing,
the “Investor Group”), and Robert M. Pons and Dilip Singh, in their individual
capacities (each a “Nominee” and collectively, the “Nominees”), on the other
hand.
 
WHEREAS, as of the date hereof, the members of the Investor Group, collectively,
beneficially own, in the aggregate, the number of shares of the Company’s common
stock, par value $0.01 per share (“Common Shares”), set forth on Schedule A; and
 
WHEREAS, the Company, the Investor Group and the Nominees desire to undertake
the actions and agreements contained herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:
 
ARTICLE 1
DEFINITIONS
 
The following terms, as used in this Agreement, have the following meanings:
 
(a)            the terms “Affiliate” and “Associate” have the respective
meanings given to such terms in Rule 12b-2 promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and shall include Persons who become Affiliates or
Associates of any Person subsequent to the date of this Agreement;
 
(b)            the terms “beneficial owner” and “beneficially own” have the
respective meanings given to such terms in Rule 13d-3 promulgated by the SEC
under the Exchange Act;
 
(c)            the term “Derivative Instrument” means any profits interest,
option, warrant, convertible security, stock appreciation right, or similar
right with an exercise or conversion privilege or a settlement payment or
mechanism at a price related to any class or series of securities of the Company
or with a value derived in whole or in part from the value of any class or
series of securities of the Company or any derivative or synthetic arrangement
having characteristics of a long position in any class or series of securities
of the Company, whether or not such instrument or right shall be subject to
settlement in the underlying class or series of securities of the Company, or
otherwise;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           the terms “Person” or “Persons” mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature; and
 
(e)            the term “Voting Securities” means Common Shares and any other
securities of the Company entitled to vote in the election of directors of the
Company, or securities convertible into, or exercisable or exchangeable for
Common Shares or such other securities.
 
ARTICLE 2
BOARD REPRESENTATION
 
2.1
Director Nominee

 
(a)           Having considered the request of the Investors that the Nominees,
individuals mutually selected by the Investors and the Company, be appointed to
the Company’s board of directors (the “Board”), and having received the consent
of the Nominees to act as directors of the Company, the Nominating Committee of
the Board (the “Nominating Committee”) has reviewed the nominations and has
recommended the appointment of the Nominees as directors of the Company on the
terms set out in this Agreement.  Based upon such recommendation, concurrent
with the execution and delivery of this Agreement, the Board has as of this date
(i) elected the Nominees as directors of the Company, to serve until the annual
meeting of stockholders of the Company in 2012 (the “2012 Meeting”) and (ii)
subject to compliance by each member of the Investor Group and the Nominees with
all of the terms of this Agreement and the Nominees continuing to satisfy all of
the Conditions, determined to nominate the Nominees for election as directors of
the Company and recommend in favor of their election by stockholders at the 2012
Meeting.  If the Nominees are elected by the Company’s stockholders to serve as
directors of the Company at the 2012 Meeting, then subject to compliance by each
member of the Investor Group and the Nominees with all of the terms of this
Agreement and the Nominees continuing to satisfy all of the Conditions, the
Nominees shall serve until the annual meeting of stockholders of the Company in
2013 (including any adjournment or postponement thereof) (the “2013 Meeting”),
or until their earlier death, resignation, disqualification or removal.
 
(b)          The Company acknowledges that each Nominee has satisfied all of the
conditions to each Nominee’s nomination for election as a director of the
Company at the 2012 Meeting under the Company’s Bylaws, policies and procedures,
and the Nominees and each member of the Investor Group have provided to the
Company the information that is required to be disclosed for candidates for
directors in a proxy statement under the federal securities laws or applicable
rules and regulations of The Nasdaq Stock Market.
 
(c)           Upon becoming a director of the Company, and at all times while
serving as a director of the Company, each Nominee shall: (i) comply with all
reasonably customary policies, procedures, processes, codes, rules, standards
and guidelines generally applicable to members of the Board, including, without
limitation, the Company’s code of conduct, Insider Trading Policy (the “Trading
Policy”) and corporate governance guidelines; and (ii) keep confidential and not
publicly disclose discussions and matters considered in meetings of the Board
and committees of the Board, unless previously disclosed publicly by the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The Company, each member of the Investor Group and each Nominee
acknowledges and agrees that:
 
(i)             if, prior to each Nominee’s nomination or election to the Board
at the 2012 Meeting, a Nominee is or otherwise becomes unable or unwilling to
serve as a director of the Company, the Investors shall have the right to
designate another individual for appointment as a replacement nominee until one
of the Investors’ designees is approved and appointed to serve as the
replacement nominee, provided, however, that such replacement nominee shall be
required to sign a joinder agreement agreeing to be bound by the terms and
provisions of this Agreement;
 
(ii)            if, following such election to the Board, each Nominee is or
otherwise becomes unable or unwilling to serve as a director of the Company,
then the Company shall be under no obligation to nominate or appoint to the
Board any replacement director for such Nominee; and
 
(iii)           the Company shall be under no obligation to nominate the
Nominees or any other designee of the Investors for election to the Board at the
2013 Meeting.
 
2.2
Conditions

 
(a)           Notwithstanding anything to the contrary in this Agreement, each
Nominee shall, at all times while serving on the Board, satisfy the following
conditions as reasonably determined by the Board (such conditions referred to as
the “Conditions”);
 
(i)             meet all independence and other standards under applicable rules
of The Nasdaq Stock Market and the SEC and applicable provisions of the Exchange
Act; and
 
(ii)            be qualified to serve as a director under Delaware law.
 
(b)           Each Nominee shall promptly advise the Chairperson of the
Nominating Committee in writing in the event that such Nominee ceases to satisfy
any of the Conditions.
 
(c)           Notwithstanding anything to the contrary in this Agreement, if at
any time while a Nominee serves as a director of the Company (i) such Nominee
ceases to satisfy any of the Conditions or breaches any of his obligations under
Section 2.1(c), or (ii) any member of the Investor Group fails to comply with
any of the terms of this Agreement, then, after a period of ten business days to
cure any such failure or breach after written notice from the Company, upon the
written request of the Board to the Investors, each Nominee shall resign from
the Board immediately, and such Nominee shall deliver his written resignation to
the Board forthwith.
 
2.3
Nature of Rights

 
Notwithstanding anything to the contrary in this Agreement, the rights and
privileges set forth in this Article 2 shall be personal to each member of the
Investor Group and each Nominee and may not be transferred or assigned to any
Person.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4
Termination of the Company’s Obligations and Resignation of the Nominee

 
Notwithstanding anything to the contrary in this Agreement, if, at any time, the
members of the Investor Group, collectively, cease to beneficially own, in the
aggregate, at least 7.5% of the outstanding Voting Securities, then upon notice
from the Board to the Investors (which notice shall be given in the discretion
of the Board), the obligations of the Company under Section 2.1(a) shall
terminate immediately, whereupon, if any Nominee(s) is then serving as a
director of the Company, if requested by the Company, the Investors shall
promptly cause the Nominee(s) to resign from the Board immediately and such
Nominee(s) shall deliver his written resignation to the Board forthwith.
 
2.5
Termination of the Obligations of the Investor Group and the Nominees

 
Notwithstanding anything to the contrary in this Agreement, if at any time the
Board changes its nomination of the Nominees or its recommendation in favor of
the election of the Nominees at the 2012 Meeting, the obligations of the
Investor Group and the Nominees under this Agreement shall terminate immediately
unless earlier terminated under this Agreement.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties of the Investors and the Investor Affiliates

 
The Investors and the Investor Affiliates, jointly and severally, represent and
warrant to the Company that:
 
(a)           each of the Investors and each of the Investor Affiliates is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization (if applicable) and has all requisite power and
authority to execute and deliver this Agreement;
 
(b)           this Agreement has been duly executed and delivered by each of the
Investors, each of the Investor Affiliates and each Nominee;
 
(c)           this Agreement constitutes the valid and binding agreement of each
of the Investors, each of the Investor Affiliates and each Nominee, enforceable
against each of the Investors, each of the Investor Affiliates and each Nominee
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization moratorium, and similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law), in each
case now or hereafter in effect;
 
(d)           as of the date of this Agreement, (i) the members of the Investor
Group, collectively, beneficially own, in the aggregate, the number of Common
Shares set forth on Schedule A, and (ii) such Common Shares constitutes all of
the Voting Securities beneficially owned by the members of the Investor Group;
 
(e)           each Nominee satisfies the Conditions; and
 
 
4

--------------------------------------------------------------------------------

 
 
(f)            no member of the Investor Group, directly or indirectly (i) owns
beneficially or of record any Derivative Instruments, (ii) beneficially owns, or
has any rights or options, or is party to any proxy, contact, arrangement,
agreement or understanding to acquire or vote, any Common Shares or Derivative
Instruments or (iii) beneficially owns, or has any rights or options, or is
party to any proxy, contact, arrangement, agreement or understanding to acquire
any debt securities of the Company.
 
3.2
Representations and Warranties of the Company

 
The Company represents and warrants to the Investors that:
 
(a)           the Company is duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to execute and deliver this Agreement;
 
(b)           this Agreement has been duly executed and delivered by the
Company;
 
(c)           the Board as approved the appointment of the Nominees to the Board
effective as of the date of the signing of this Agreement; and
 
(d)           this Agreement constitutes the valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law), in each case now or hereafter in effect.
 
ARTICLE 4
COVENANTS
 
4.1
Covenants of the Investor Group

 
(a)           Except as otherwise requested by the Board, the Investors and the
Investor Affiliates shall cause all Voting Securities beneficially owned,
directly or indirectly, by each of the Investors and the Investor Affiliates and
any other members of the Investor Group, or over which any of them exercise
control or direction, to be present for quorum purposes and to be voted, at the
2012 Meeting in accordance with the Board’s recommendation with respect to each
of the Company’s nominees for election to the Board.
 
(b)           Each of the Investors and the Investor Affiliates agrees that,
through the 2012 Meeting, no member of the Investor Group shall, unless
specifically requested or authorized in writing by a resolution of a majority of
the directors of the Company (not including the Nominees), directly or
indirectly, in any manner, alone or in concert with others:
 
(i)             except as already in effect as of the date hereof and previously
disclosed in the Investor 13D, form, join, encourage, influence, advise or in
any way participate in any partnership, limited partnership, syndicate or other
group, including, without limitation, any “group” (within the meaning of Section
13(d)(3) of the Exchange Act) with respect to any Voting Securities or otherwise
in any manner agree, attempt, seek or propose to deposit any Voting Securities
into any voting trust or subject any Voting Securities to any voting or similar
arrangement, other than solely with other members of the Investor Group with
respect to the Voting Securities now or hereafter owned by them;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)            (A) make, or in any way encourage or participate in any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a−1(l)(2)(iv) under
the Exchange Act) or consents to vote, or seek to advise, encourage or influence
any Person with respect to the voting of, any Voting Securities; or (B)
otherwise communicate with the Company’s stockholders or others pursuant to Rule
14a−1(l)(2)(iv) under the Exchange Act or otherwise regarding the Board, the
Company, or the management, policies, strategies, affairs or business of the
Company;
 
(iii)           (A) initiate, propose or otherwise “solicit” (as such terms are
used in the proxy rules of the SEC) stockholders of the Company for the approval
of any stockholder proposal or cause or encourage any Person to initiate any
such stockholder proposal; (B) participate in, or take any action pursuant to,
any “stockholder access” proposal that may be adopted by the SEC, whether in
accordance with proposed Rule 14a−11 under the Exchange Act or otherwise; (C)
seek to call, or request the call of, or call a special meeting of the
stockholders of the Company; or (D) make a request for a list of the Company’s
stockholders or other Company records;
 
(iv)          support or participate in any “withhold the vote” or similar
campaign with respect to the Company or the Board, or seek election or
appointment to, or representation on, or nominate or propose the nomination of
any candidate to the Board, including any nomination of any candidate to stand
for election to the Board at the 2012 Meeting, other than the Nominees or other
directors nominated by the Board; or seek the removal of any member of the
Board;
 
(v)           otherwise take, or make any public disclosure, announcement or
statement (including, without limitation, the filing of any document or report
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) (A) with respect to any
intention, plan or arrangement to take (or in support of any intention, plan or
arrangement of a third party to take), any action that is inconsistent with, any
provision of this Agreement, or (B) that relates to and constitutes an ad
hominem attack on, or relates to and otherwise disparages, the Company, any of
its directors or officers or any individual who has served as a director or
officer of the Company;
 
(vi)          (vi) enter into any affirmative discussions or communications, or
enter into any arrangement, understanding or agreements (whether written or
oral) with, or encourage, advise, assist, finance or facilitate, any Person in
connection with any of the foregoing, or make any investment in or enter into
any arrangement with any other Person that engages, or offers or proposes to
engage, in any of the foregoing; or
 
(vii)         otherwise take, or solicit, cause or encourage others to take, any
action that would not be permitted by any of the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Nothing in this Section 4.1 shall limit any actions that may be
taken by each Nominee acting solely as a director of the Company consistent with
his fiduciary duties as a director to the Company’s stockholders.
 
4.2
Confidential Information and Other Related Matters

 
Each of the Investors and the Investor Affiliates acknowledges that each of the
Nominees has received a copy of the Trading Policy and will be required to
comply the terms of such policy, which will restrict each such Nominee from
disclosing confidential information regarding the Company to the Investors and
the Investor Affiliates.
 
4.3
Public Announcements and Securities Filings

 
(a)           The Investors, the Investor Affiliates and the Company shall
announce this Agreement and the material terms hereof by a joint press release
in the form attached hereto as Exhibit A (the “Press Release”) on, or as soon as
practicable after, the date hereof.
 
(b)           The Investors and the Investor Affiliates shall promptly prepare
and file an amendment (the “13D Amendment”) to their Schedule 13D/A with respect
to the Company filed with the SEC on June 27, 2012 (the “Investor 13D”), and any
amendments thereto, reporting the entry into this Agreement and amending
applicable items to conform to its obligations hereunder.  The 13D Amendment
shall be consistent with the Press Release and the terms of this Agreement.  The
Investors and the Investor Affiliates shall provide the Company with reasonable
opportunity to review and comment upon the 13D Amendment prior to filing, and
shall consider in good faith any changes proposed by the Company.
 
ARTICLE 5
GENERAL
 
5.1
Notices

 
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:
 

 
If to the Company:
Concurrent Computer Corporation
   
4375 River Green Parkway, Suite 100
   
Duluth, Georgia 30096
   
Attention:
Executive Vice President
   
Facsimile:
(678) 258−3933
         
If to any member of the
Karen Singer
 
Investor Group:
212 Vaccaro Drive
   
Cresskill, New Jersey 07626
   
Facsimile:
(201) 750-0415

 
 
7

--------------------------------------------------------------------------------

 
 
5.2
No Third-Party Beneficiaries

 
Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any Persons other than the parties and their respective successors (it being
understood in the case of the death of any Nominee, his heirs, administrators,
executors and personal representatives shall have no such rights, benefits or
remedies but shall be subject to any confidentiality or non-disclosure
obligations that would have been applicable to such Nominee in the absence of
his death) and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third Persons to any
party, nor shall any provisions give any third Persons any right or subrogation
over action against any party.
 
5.3
Securities Laws

 
Each of the Investors and the Investor Affiliates acknowledge that the members
of the Investor Group are aware and that the members of the Investor Group have
been advised that the federal securities laws prohibit any Person having
non-public material information about a company from purchasing or selling
securities of that company.
 
5.4
Communications

 
Except as may be otherwise agreed with the Company from time to time, no members
of the Investor Group (other than a Nominee to the extent acting in his capacity
as a member of the Board consistent with his fiduciary duties as a director to
the Company’s stockholders) will initiate or cause to be initiated (other than
through the Company’s Chief Executive Officer, the Company’s Chief Financial
Officer, the Company’s General Counsel or such other Person(s) as the Company
may designate in writing) any communication relating to the business of the
Company or its Affiliates, in each case, with any officer, director or employee
of the Company or any of its Affiliates.
 
5.5
Governing Law

 
This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
The parties and their respective Affiliates and Associates: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the Court of Chancery
of the State of Delaware for purposes of any action, suit or proceeding arising
out of or relating to this Agreement; (b) agree that service of any process,
summons, notice or document by U.S. registered mail to the address set forth at
the end of this Agreement shall be effective service of process for any action,
suit or proceeding brought against them; (c) irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement in the Court of Chancery of the
State of Delaware; and (d) irrevocably and unconditionally waive the right to
plead or claim, and irrevocably and unconditionally agree not to plead or claim,
that any action, suit or proceeding arising out of or relating to this Agreement
that is brought in the Court of Chancery of the State of Delaware has been
brought in an inconvenient forum.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6
Assignment; Successors

 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors (except, in the case
of the Nominees, as provided in Section 5.2).  No party to this Agreement may
assign its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.
 
5.7
Amendments; Waivers

 
Subject to applicable law, this Agreement may only be amended pursuant to a
written agreement executed by all the parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the party against whom such waiver or consent is to be effective.  No failure
or delay by a party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.
 
5.8
Entire Agreement

 
This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof.  No representation,
warranty, promise, inducement or statement of intention has been made by any
party which is not contained in this Agreement and no party shall be bound by,
or be liable for, any alleged representation, promise, inducement or statement
of intention not contained herein or therein.  The parties expressly disclaim
reliance on any information, statements, representations or warranties regarding
the subject matter of this Agreement other than the terms of this Agreement.
 
5.9
Counterparts

 
To facilitate execution, this Agreement may be executed in any number of
counterparts (including by facsimile transmission or e-mail), each of which
shall be deemed to be an original, but all of which together shall constitute
one binding agreement on the parties, notwithstanding that not all parties are
signatories to the same counterpart.
 
5.10
Captions

 
The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
5.11
Specific Performance

 
The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties are entitled to an injunction or specific
performance of the terms hereof in addition to any other remedies at law or in
equity.
 
*  *  *  *  *
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.



 
Concurrent Computer Corporation
   
 
 
     
By:
     
Name: Kirk Somers
   
Title: Executive Vice President
   
 
 
     
Singer Children’s Management Trust, by
 
Karen Singer, its trustee
   
 
 
     
By:
     
Name: Karen Singer
   
Title:    Trustee
   
 
 
     
Trust A-4, by Milfam LLC, its advisor
   
 
 
     
By:
     
Name: Lloyd I. Miller, III
   
Title:    Managing Member
   
 
 
     
Milfam II L.P., by Milfam LLC, its general partner
 
 
 
     
By:
     
Name: Lloyd I. Miller, III
   
Title:   Managing Member
   
 
 
     
Karen Singer
   
 
 
     
By:
   

 
 
Signature Page to Board Representation and Standstill Agreement
 
 
 

--------------------------------------------------------------------------------

 

 

 
Lloyd I. Miller, III
   
 
 
     
By:
     
 
 
   
NOMINEES:
   
 
 
             
Robert M. Pons
   
 
 
             
Dilip Singh
 

 
 
Signature Page to Board Representation and Standstill Agreement
 
 
 

--------------------------------------------------------------------------------

 

Schedule A


Common Shares Beneficially Owned by the Investor Group
 
Singer Children's Management Trust
 
559,987
     
Trust A-4 - Lloyd I. Miller
 
242,280
     
Milfam II   L.P.
 
242,009

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Press Release
 
 

--------------------------------------------------------------------------------